DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment to 16/790,055 filed on 08/9/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-10 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2015/0039545) in view of Applicant Admitted Prior Art, Fig. 1, hereinafter, AAPA. 

Regarding claim 1, Li teaches:
 A method for controlling an interior-mounted permanent magnet (IPM) alternating-current (AC) electrical machine ([0054]: Interior Permanent Magnet) by:
 providing a pulse-width modulated (PWM) converter operably connected between an electrical power source and the IPM AC electrical machine (Abstract: method for controlling an AC electrical machine providing a PWM converter connected between an electrical power source and AC electrical machine); 
providing a neural network vector control system operably connected to the SVPWM converter (Abstract: providing a neural network vector control system operably connected to the PWM converter- Fig. 4 shows a schematic diagram illustrating a PMSM with a neural network vector control structure), the neural network vector control system comprising a controller neural network ([0016]: at least one of the current -loop neural network 410 and the speed-loop neural network 420) configured and trained to implement an approximate dynamic programming (ADP) algorithm ([0016]: implement a dynamic programming “DP” algorithm), wherein the neural network vector control system is trained at times when the IPM AC electrical machine is not operating (Dynamic programing is a network that keeps the overall system working regardless any occurrence. With this programming the system should be adaptable to changes, [0016]-[0017]); 
providing a parameter estimator neural network (Fig. 4 “block Generate network inputs” along with 410A and 420A), wherein the parameter estimator neural network receives as inputs actual d and q-axis currents and actual d and q-axis voltages representative of current and voltage output from the SVPWM converter (Fig.4 shows “block Generate network inputs” receives as inputs actual d and q-axis currents isd and isq representative of current output from converter 402 [0052]: variables of equation 1 are the d and q components of instant stator voltage, current  and flux), wherein the parameter estimator neural network captures and estimates parameters for the IPM AC electrical machine ([0008]: outputting compensating d-q control voltage from the current loop neural network and controlling the PWM converter for the motor), wherein an adjustable IPM motor model (PMSM 401; adjustable is interpreted as changing torque output of motor for example) is applied with the parameter estimator neural network to provide estimated d and q-axis currents (using the two adders in block 410 estimated d and q-axis currents are provided), wherein the estimated d and q-axis currents are compared with the actual d and q-axis currents and fed-back as inputs to the estimator neural network (after being compared, these d and q-axis currents are input to network input block), and wherein the parameter estimator neural network is trained to implement an ADP algorithm ([0016]: implement a dynamic programming “DP” algorithm) and the parameter estimator neural network system is trained at times when the IPM AC electrical machine is not operating;
and wherein a rotor position of the IPM AC electrical machine (Fig. 4 Өm ) is estimated from using the parameter estimator neural network (adder in 420 estimating speed feedback and speed command, thus rotor position) and the rotor position is used to convert the current and voltage outputs from the PWM converter to their d and q-axis currents and d and q- axis voltages representative of current and voltage output from the PWM converter (Fig. 4 Өm and Өe input in blocks used to convert current and voltage outputs).
	Li teaches a neural network comprising an input layer, multiple hidden layers and output layers (Fig.1).
	Li doesn’t specifically teach a space vector pulse-width modulated SVPWM converter nor providing a flux weakening and maximum torque per ampere (MTPA) neural network, wherein the flux-weakening and MTPA neural network receives as an input a desired torque command and receives as inputs from the parameter estimator neural network at the input layer a reference torque, Ld, Lq, we, and Ѱpm, 41Docket Number: 10025-219US1 Client Ref. No. 18-0017 wherein Ld and Lq are stator d- and q-axis inductances, we, is the IPM AC electrical machine's electrical rotational speed, and Ѱpm is a flux linkage of a permanent rotor magnet of the IPM AC electrical machine,
Wherein the flux-weakening and MTPA neural network outputs the and q-axis currents to the controller neural network at the output layer as reference d and q-axis stator currents.  
	However, AAPA, Fig. 1, of current application, which is a prior art according to para 0020 of the filed application, states that Fig. 1 shows a schematic of a conventional IPM motor drive and control structure and Fig. 1 shows a SVPWM converter and a flux-weakening and MTPA 105, wherein the flux weakening and MTPA 105 of Prior art Fig. 1 receives desired torque and Ld, Lq, we, and Ѱpm,
Wherein the flux-weakening and MTPA neural network outputs the and q-axis currents to the controller neural network at the output layer as reference d and q-axis stator currents (Flux weakening and MTPA 105 outputs reference iq*, id* to the controller 115).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the PWM converter with the SVPWM of Fig. 1 and include the Flux-weakening and MTPA 105 of Fig. 1 into the system of Li in order to generate optimal d and q axis reference currents and solve the optimization problem efficiently. 

Regarding claim 7, Li teaches:
 A system for controlling an interior-mounted permanent magnet (IPM) alternating-current (AC) electrical machine ([0054]: Interior Permanent Magnet) comprising: 
a pulse-width modulated (PWM) converter operably connected between an electrical power source and the IPM AC electrical machine (Abstract: method for controlling an AC electrical machine providing a PWM converter connected between an electrical power source and AC electrical machine);
a neural network vector control system operably connected to the PWM converter, (Abstract: providing a neural network vector control system operably connected to the PWM converter- Fig. 4 shows a schematic diagram illustrating a PMSM with a neural network vector control structure) the neural network vector control system comprising a processor ([0107]: processor), and a controller neural network ([0016]: at least one of the current -loop neural network 410 and the speed-loop neural network 420) configured to implement an approximate dynamic programming (ADP) algorithm ([0016]: implement a dynamic programming “DP” algorithm),for training the neural network vector control system when the IPM AC electrical machine is not operating (Dynamic programing is a network that keeps the overall system working regardless any occurrence. With this programming the system should be adaptable to changes, [0016]-[0017]; 
a parameter estimator neural network  (Fig. 4 “block Generate network inputs” along with 410A and 420A) operably connected to an output of the SVPWM converter through a dq-axis converter, wherein the parameter estimator neural network comprises a processor ([0017]) and wherein the parameter estimator neural network is configured to receive as inputs d 45Docket Number: 10025-219US1 Client Ref. No. 18-0017 and q-axis currents and d and q-axis voltages representative of current and voltage output from the SVPWM converter (Fig.4 shows “block Generate network inputs” receives as inputs actual d and q-axis currents isd and isq representative of current output from converter 402 [0052]: variables of equation 1 are the d and q components of instant stator voltage, current  and flux), capture and estimate parameters for the IPM AC electrical machine ([0008]: outputting compensating d-q control voltage from the current loop neural network and controlling the PWM converter for the motor) including at least an electrical rotational speed of the IPM AC electrical machine and a rotor position of the IPM AC electrical machine (Fig. 4 shows Ѡm), and implement an ADP training algorithm ([0016]: implement a dynamic programming “DP” algorithm), wherein an adjustable IPM motor model ([0054]: Interior Permanent Magnet)  is applied with the parameter estimator neural network to provide the estimated d and q-axis currents (using the two adders in block 410 estimated d and q-axis currents are provided), wherein the estimated d and q-axis currents are compared with actual d and q-axis currents and fed-backed as inputs to the estimator neural network (after being compared, these d and q-axis currents are input to network input block), wherein the parameter estimator neural network system is trained at times when the IPM AC electrical machine is not operating (Dynamic programing is a network that keeps the overall system working regardless any occurrence. With this programming the system should be adaptable to changes, [0016]-[0017]); 
and wherein the rotor position of the IPM AC electrical machine is estimated from ak using the parameter estimator neural network (adder in 420 estimating speed feedback and speed command, thus rotor position) and the rotor position is used to convert the current and voltage outputs from the SVPWM converter to their d and q-axis currents and d and q-axis voltages representative of current and voltage output from the SVPWM converter (Fig. 4 Өm and Өe input in blocks used to convert current and voltage outputs).
Li teaches a neural network comprising an input layer, multiple hidden layers and output layers (Fig.1).
Li doesn’t specifically teach a space vector pulse-width modulated SVPWM converter nor providing a flux weakening and maximum torque per ampere (MTPA) neural network, wherein the flux-weakening and MTPA neural network receives as an input a desired torque command and receives as inputs from the parameter estimator neural network at the input layer a reference torque, Ld, Lq, we, and Ѱpm, 41Docket Number: 10025-219US1 Client Ref. No. 18-0017 wherein Ld and Lq are stator d- and q-axis inductances, we, is the IPM AC electrical machine's electrical rotational speed, and Ѱpm is a flux linkage of a permanent rotor magnet of the IPM AC electrical machine. 
	However, AAPA, Fig. 1, of current application, which is a prior art according to para 0020 of the filed application, states that Fig. 1 shows a schematic of a conventional IPM motor drive and control structure and Fig. 1 shows a SVPWM converter and a flux-weakening and MTPA 105, wherein the flux weakening and MTPA 105 of Prior art Fig. 1 receives desired torque and Ld, Lq, we, and Ѱpm. 
Wherein the flux-weakening and MTPA neural network outputs the and q-axis currents to the controller neural network at the output layer as reference d and q-axis stator currents (Flux weakening and MTPA 105 outputs reference iq*, id* to the controller 115).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the PWM converter with the SVPWM of Fig. 1 and include the Flux-weakening and MTPA 105 of Fig. 1 into the system of Li in order to generate optimal d and q axis reference currents and solve the optimization problem efficiently. 

Regarding claims 2 and 8, Li teaches:
 The method of claim 1, wherein the neural network vector control system includes controller neural network, wherein the controller neural network is a feedforward network comprising an input layer, multiple hidden layers and an output layer (Fig. 4 410A includes input, hidden and output layers), wherein the controller neural network: 
receives a plurality of inputs at the input layer, wherein the plurality of inputs include at least reference d and q-axis stator currents from the flux-weakening and MTPA neural network and d and q-axis actual stator currents and other signals that can be generated from the reference and actual d and q-axis stator currents, wherein the other signals comprise error signals between the reference and actual d and q-axis stator currents and integrals of the error signals ([0008]-[0012]); 
outputs a compensating dq-control voltage at the output layer, wherein the controller neural network is configured to optimize the compensating dq-control voltage based on the plurality of inputs ([0008]-[0012]); and 
controls the PWM converter using the compensating dq-control voltage (Fig. 4 shows that the inputs, hidden and outputs of the network is input into the PWM and converter 402 to control motor),
 wherein the controller neural network is trained as a recurrent network to minimize a cost function of the ADP algorithm using a forward accumulation through time ("FATT") algorithm ([0017]-[0029]), 
42Docket Number: 10025-219US1 Client Ref. No. 18-0017 wherein the cost function can be used to measure how close the actual motor d and q-axis stator currents match the reference d and q-axis stator currents (there are adders that calculate the difference of these actual and reference d, q currents, thus measure how close they are by calculating the difference), 
wherein the controller neural network is trained offline at times when the IPM AC electrical machine is not operating ([0016]-[0017]).  

Regarding claims 3 and 9, Li teaches:
The method of claim 1, wherein the parameter estimator neural network is a feedforward network comprising an input layer, multiple hidden layers and an output layer (Fig. 4 410A includes input, hidden and output layers), wherein said parameter estimator neural network:
 receives a plurality of inputs at the input layer, wherein the plurality of inputs include at least d and q-axis actual stator currents and estimated d and q-axis stator currents from an adjustable IPM motor model and other signals that can be generated from the actual and estimated d and q-axis stator currents, wherein the other signals comprise error signals between the estimated and actual d and q-axis stator currents and integrals of the error signals ([0008]-[0012]); and 
outputs estimated motor parameters Ld, Lq, we, and Ѱpm at the output layer, wherein the parameter estimator neural network together with the adjustable IPM motor model is configured to optimize the IPM motor parameter estimation based on the plurality of inputs ([0052]-[0054]); 
wherein the parameter estimator neural network is trained as a recurrent network to minimize a cost function of the ADP algorithm using a forward accumulation through time ("FATT') algorithm ([0017]-[0029]), 
wherein the cost function can be used to measure how close the estimated d and q-axis stator currents from the adjustable IPM motor model match the actual d and q-axis stator currents ([0017]-[0029]), 43Docket Number: 10025-219US1 
Client Ref. No. 18-0017 wherein the adjustable IPM motor model receives estimated motor parameters Ld, Lq, we, and Ѱpm from the parameter estimator neural network as well as the actual d and q-axis stator voltages of the IPM motor, and outputs the estimated d and q-axis stator currents ([0052]-[0054] along with equations 1-6),
 wherein the parameter estimator neural network is trained offline at times when the IPM AC electrical machine is not operating ([0016]-[0017]), 
wherein from the estimated motor parameters, an electrical rotational speed of the IPM AC electrical machine and a rotor position of the IPM AC electrical machine can be obtained (Fig. 4 Өm, Ѡm), 
wherein the estimated electrical rotational speed and the estimated rotor position can enable sensorless control for the IPM AC electrical machine ([0055] and equation 7).  

Regarding claims 4 and 10, Li teaches:
wherein the flux-weakening and MTPA neural network is trained to minimize a cost function using a Levenberg-Marquardt or backpropagation training algorithm ([0029]: minimize a cost function, [0080]: training procedure for the network includes training the current -loop action network based on the DP cost function and repeating until a stop criterion associated with the DP cost is reaches. Training used Resilient back propagation to accelerate learning).

Regarding claim 13, Li teaches:
A system for controlling an interior-mounted permanent magnet (IPM) alternating-current (AC) electrical machine comprising: 
a pulse-width modulated (PWM) converter operably connected between an electrical power source and the IPM AC electrical machine (Abstract: method for controlling an AC electrical machine providing a PWM converter connected between an electrical power source and AC electrical machine); 
a neural network vector control system (Abstract: providing a neural network vector control system operably connected to the PWM converter- Fig. 4 shows a schematic diagram illustrating a PMSM with a neural network vector control structure) operably connected to the PWM converter (Abstract: providing a neural network vector control system operably connected to the PWM converter- Fig. 4 shows a schematic diagram illustrating a PMSM with a neural network vector control structure), the neural network vector control system comprising a processor ([0107]) and a controller neural network ([0016]: at least one of the current -loop neural network 410 and the speed-loop neural network 420) configured to implement an algorithm for training the neural network vector control system when the IPM AC electrical machine is not operating (Dynamic programing is a network that keeps the overall system working regardless any occurrence. With this programming the system should be adaptable to changes, [0016]-[0017]); 
a parameter estimator neural network (Fig. 4 “block Generate network inputs” along with 410A and 420A) operably connected to an output of the SVPWM converter through a converter, wherein the parameter estimator neural network comprises a processor ([0017]) and wherein the parameter estimator neural network is configured to receive as inputs d and q-axis currents and d and q-axis voltages representative of current and voltage output from the SVPWM converter  (Fig.4 shows “block Generate network inputs” receives as inputs actual d and q-axis currents isd and isq representative of current output from converter 402 [0052]: variables of equation 1 are the d and q components of instant stator voltage, current  and flux), capture and estimate parameters for the IPM AC electrical machine ([0008]: outputting compensating d-q control voltage from the current loop neural network and controlling the PWM converter for the motor) including at least an electrical rotational speed of the IPM AC electrical machine and a rotor position of the IPM AC electrical machine (Fig. 4 shows Ѡm), and implement an ADP training algorithm ([0016]: implement a dynamic programming “DP” algorithm); 
Li teaches a neural network comprising an input layer, multiple hidden layers and output layers (Fig.1).
Li doesn’t specifically teach a space vector pulse-width modulated SVPWM converter nor providing a flux weakening and maximum torque per ampere (MTPA) neural network, wherein the flux-weakening and MTPA neural network receives as an input a desired torque command and receives as inputs from the parameter estimator neural network at the input layer a reference torque, Ld, Lq, we, and Ѱpm, 41Docket Number: 10025-219US1 Client Ref. No. 18-0017 wherein Ld and Lq are stator d- and q-axis inductances, we, is the IPM AC electrical machine's electrical rotational speed, and Ѱpm is a flux linkage of a permanent rotor magnet of the IPM AC electrical machine. 
	However, AAPA, Fig. 1, of current application, which is a prior art according to para 0020 of the filed application, states that Fig. 1 shows a schematic of a conventional IPM motor drive and control structure and Fig. 1 shows a SVPWM converter and a flux-weakening and MTPA 105, wherein the flux weakening and MTPA 105 of Prior art Fig. 1 receives desired torque and Ld, Lq, we, and Ѱpm. 
Wherein the flux-weakening and MTPA neural network outputs the and q-axis currents to the controller neural network at the output layer as reference d and q-axis stator currents (Flux weakening and MTPA 105 outputs reference iq*, id* to the controller 115).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the PWM converter with the SVPWM of Fig. 1 and include the Flux-weakening and MTPA 105 of Fig. 1 into the system of Li in order to generate optimal d and q axis reference currents and solve the optimization problem efficiently. 

Regarding claim 14, Li teaches:
The system of claim 13, wherein the algorithm comprises an approximate dynamic programming (ADP) algorithm ([0016]: implement a dynamic programming “DP” algorithm).  

Regarding claim 15, Li teaches:
The system of claim 13, wherein the converter is a dq-axis converter (Fig. 4 shows a dq-axis converter).  

Regarding claim 16, Li teaches:
The system of claim 13, wherein the parameter estimator neural network system is trained at times when the IPM AC electrical machine is not operating ([0016]).  

Regarding claim 17, Li teaches:
 The system of claim 13, wherein, the estimated d and q-axis currents are compared with actual d and q-axis currents and fed-back as inputs to the estimator neural network (after being compared, these d and q-axis currents are input to network input block).  

Regarding claim 18, Li teaches:
 	The system of claim 13, wherein an adjustable IPM motor model ([0054]; adjustable is interpreted as changing torque output of motor for example) is applied with the parameter estimator neural network to provide the estimated d and q-axis currents (Fig. 4).  

Regarding claim 19, Li teaches:
wherein the rotor position is used to convert the current and voltage outputs from the PWM converter to d and q-axis currents and d and q-axis voltages representative of current and voltage output from the SVPWM converter (Fig. 4 Өm and Өe input in blocks used to convert current and voltage outputs).  
Li doesn’t specifically teach a space vector pulse-width modulated SVPWM converter.
However, AAPA teaches in Fig. 1 a SVPWM.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the PWM converter with the SVPWM of Fig. 1 in order to generate optimal d and q axis reference currents and solve the optimization problem efficiently.

Regarding claim 20, Li teaches:
 The system of claim 13, wherein the parameter estimator neural network system is trained using a cloud-computing environment ([0106]: program code may execute partly or entirely on a remote computer or server; thus cloud-computing environment).

Allowable Subject Matter
Claims 5-6 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5-6 and 11-12, the prior arts disclosed above teach a flux-weakening and MTPA but do not teach explicitly or fairly suggest alone or in combination “Client Ref. No. 18-0017 wherein the cost function can be used to measure how close the reference d and q-axis stator currents from the flux-weakening and MTPA neural network match the ideal optimal reference d and q-axis stator currents for different reference torque and motor parameters, wherein the flux-weakening and MTPA neural network is trained offline at times when the IPM AC electrical machine is not operating”.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant has argued that:
With reference to independent claims 1, 7 and 13 and dependent claims that the claims are amended with allowable subject matter previously indicated. 

Examiner disagrees. Examiner indicated that the whole features of claim 4 are allowable when incorporated all together in claim 1, but Applicant has amended with just few limitations of claim 4 such as “input layer, multiple hidden layers and output layer”…” at the input layer a reference torque”…“wherein the flux-weakening and MTPA neural network outputs the d and q axis stator currents”. Therefore, the independent claims are not allowable. 
Dependent claims 4 and 10 are rejected as Applicant has moved the most allowable features of the claims to claims 5-6 and 11-12. Claims 5-6 and 11-12 are now objected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NPL Yaqiang Li teaches a torque observer for IPMSM drive based on deep neural network that could be built without the knowledge of motor parameters and could achieve high accuracy in observation of electromagnetic torque which is crucial for high-performance electric machine drives.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        11/18/2022

/MUHAMMAD S ISLAM/ Primary Examiner, Art Unit 2846